Citation Nr: 0634575	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-38 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had more than 6 years of active service, 
including a period of active duty from July 1952 to May 1955.  
The appellant is the veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004  rating decision which denied the 
appellant's claim for special monthly pension for aid and 
attendance and household benefits.  In February 2005, the RO 
granted special monthly pension by reason of being 
housebound.  Accordingly, the only issue before the Board is 
entitlement for additional special monthly pension for aid 
and attendance. 


FINDING OF FACT

The appellant is not totally blind or near totally blind, not 
a patient in a nursing home, and not bedridden.  She is able 
to adequately attend to the needs of daily living without the 
regular assistance of another person, and she is able to 
protect herself from the hazards and dangers inherent in her 
daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a March 2004 letter.  The RO 
specifically informed the appellant of the evidence required 
to substantiate her claim, the information required from her 
to enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, that 
she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf, and to submit any evidence in her possession 
pertaining to her claim.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains VA examination reports and private medical 
records.  In addition, the appellant has not identified any 
additional pertinent evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

A person will be considered to be in need of regular aid and 
attendance if the person (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.

In this case, the evidence does not show that the appellant 
is blind or so nearly blind to qualify for aid and 
attendance.  A January 2005 VA eye examination report noted 
corrected visual acuity in the right eye to be 20/50-1 for 
near vision and 20/30 for far vision, and in the left eye 
20/60 for far vision and 20/200 for near vision.  While the 
appellant's poor eyesight is a consideration in weighing her 
ability to care for herself, her level of vision loss alone 
does not qualify her for the benefit.  Additionally, there is 
no evidence that she is confined to a nursing home, and thus 
she does not qualify for the benefit on this basis either.  
Accordingly, the factual need for aid and attendance must be 
examined. 

VA afforded the veteran an aid and attendance/housebound 
examination in December 2004.  The examination report noted 
that the veteran was accompanied to the examination by her 
daughter who lives with her, and that the appellant required 
company to travel and supervision.  The report also noted 
that the appellant was not hospitalized, bedridden, 
wheelchair bound, nor did she require the use of a walking 
cane.  The report stated that the appellant was competent and 
capable to manage her benefit payments.  It was also noted 
that the appellant was independent to her daily living needs 
requirements but needed supervision in the house and company.  
The appellant complained of blurred vision and of an episode 
of memory loss and arthralgia.  The report further noted that 
the appellant had been a housewife all of her life and her 
typical day consisted of working in the garden and patio, 
working in the kitchen, feeding the birds, watching 
television, listening to the radio, reading the newspaper, 
going to the supermarket, stores, and church accompanied by 
her daughter, and having her family visit.  Upon physical 
examination, the examiner noted that the appellant had normal 
locomotion without assistance or aid and could walk without 
the assistance of another person.  She did not use mechanical 
aid and was able to leave the home at any time although 
company was recommended to travel.  The diagnoses included 
glaucoma, right pseudophakia with intraocular lens implant, 
mature cataract in the left eye, de novo high blood pressure, 
degenerative joint disease and arthritis, and moderate 
hypercholesterolemia.    

The evidence as a whole shows the appellant does not have 
physical or mental impairment of a nature as would require 
the regular assistance of another to protect her from the 
hazards in her daily environment.  In sum, the evidence 
establishes that appellant's ailments do not necessitate the 
regular aid and attendance of another person.   

The preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


